Citation Nr: 0301767	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

[The issue of entitlement to service connection for PTSD 
based on de novo review will be the subject of a later 
decision.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to February 1973.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico which 
confirmed and continued a previous denial of service 
connection for PTSD.  

Although the RO has in effect reopened the claim and denied 
it on the merits, the submission of new and material evidence 
by a claimant to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board, and the Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 
5108, 7104(b) (West 1991 & Supp. 2002).  The Board has 
characterized the issue accordingly.

[The Board is undertaking additional development on the 
matter of entitlement to service connection for PTSD based on 
de novo review.  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this matter.]


FINDINGS OF FACT

1.  By rating decision in March 1993, the RO continued its 
previous denial of service connection for PTSD based on a 
finding that such disorder was not currently diagnosed; the 
veteran did not perfect an appeal of that decision.

2.  Evidence received since the March 1993 rating decision 
tends to show that the appellant currently has PTSD, bears 
directly and substantially upon the matter of service 
connection for PTSD, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.
CONCLUSION OF LAW

Evidence received since the March 1993 rating decision 
denying service connection for PTSD is new and material, and 
the claim may be reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

The veteran was notified via RO rating decision in July 1998, 
statement of the case in November 1998, and supplemental 
statements of the case in July 1999, October 2001 and October 
2002 why his claim had been denied.  He was advised of what 
was needed to establish entitlement to the benefit sought and 
what the evidence of record showed.  In February 2001 he was 
informed of the enactment of the VCAA, and of his and VA's 
respective responsibilities in the development of the claim.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has obtained the appellant's service personnel records 
and service medical records.  Since the evidence of record is 
sufficient to address the matter at hand (and since the 
veteran is not prejudiced by the determination being made), 
further assistance or more specific notice is not indicated.  


II.  Laws and Regulations

A final prior denied claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to such claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (effective for claims to reopen 
filed prior to August 29, 2001).  

For petitions to reopen previously denied claims filed prior 
to August 29, 2001, new and material evidence is defined by 
regulation as evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  [The provisions of 38 C.F.R. § 3.156 have now 
been amended.  However, application of the changes in § 3.156 
is limited to claims to reopen received on or after August 29, 
2001.  Since the veteran's claim to reopen was received prior 
to August 29, 2001, the new 38 C.F.R. § 3.156 provisions do 
not apply in this case.] 

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

III.  Factual Background and Analysis

In a December 1986 rating decision the RO denied service 
connection for PTSD based on a finding, in part, that the 
record did not show a current diagnosis of PTSD.  The RO also 
mentioned that there was no objective evidence of stressor 
events in Vietnam.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter in December 1986.  He did not perfect an appeal to 
the December 1986 rating.  Hence, that decision is final.  38 
U.S.C.A. § 7105.

In a March 1993 rating decision the RO again denied service 
connection for PTSD based on a finding that the evidence did 
not establish that the veteran had PTSD.  He did not perfect 
an appeal of the March 1993.  Hence, the March 1993 decision 
is final.  38 U.S.C.A. § 7105.

Evidence received since the March 1993 rating decision 
includes an April 1993 letter to the veteran from the Social 
Security Administration (SSA) informing him that he was 
entitled to monthly disability benefits.  

The post-March 1993 record also includes several stressor 
statements submitted by the veteran.  These statements were 
received by VA in April and December 1997, June 1999 and June 
2000.  The July 1999 statement indicates that before the 
veteran submitted his initial claim for service connection 
for PTSD in 1986, PTSD had been diagnosed by a private 
physician who indicated that it was "military related." 

A December 1996 letter from a private physician indicates 
that the veteran had PTSD related to the Vietnam conflict.  A 
January 1998 private psychiatric evaluation requested by 
"Disability Determination Services," produced a diagnosis 
of PTSD.  

On October 1999 VA PTSD examination, chronic PTSD was 
diagnosed.  The examiner indicated that he had reviewed the 
veteran's medical record and claims folder in association 
with the examination.  

A "buddy" statement dated in November 2000 indicates that 
the writer served in the Republic of Vietnam from September 
1969 to May 1971 and part of that time was stationed with the 
veteran in Phu Bai; that while stationed together they were 
constantly subject to enemy fire; and that the veteran had 
spent many nights on guard duty.

A March 2001 VA outpatient treatment record contains a 
diagnosis of chronic severe PTSD; a May 2001 VA outpatient 
treatment record contains a diagnosis of rule out PTSD.

In the course of his October 2002 hearing before a hearing 
officer at the RO the veteran indicated that he had 
difficulty recalling exact dates, times, or incidents 
pertaining to his claimed stressors.  

VA and private medical diagnoses of PTSD are new and material 
evidence, and the claim must be reopened.  Previously, there 
was no competent evidence that the veteran had such a 
disorder; now there is competent evidence to the effect that 
he does.  The claim was previously denied on the basis that 
PTSD was not shown.  Hence, the new evidence directly 
addresses the matter at hand, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

